          Case 4:20-cv-00398-KGB Document 18 Filed 01/27/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

WESLEY BUFORD, ADC #658393                                                        PETITIONER

v.                                Case No. 4:20-cv-00398-KGB

DEXTER PAYNE, DIRECTOR OF THE
ARKANSAS DIVISION OF CORRECTION                                                 RESPONDENT

                                              ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe on July 15, 2020 (Dkt. No. 10). Petitioner Wesley Buford

filed objections to the Proposed Findings and Recommendations (Dkt. No. 16), and respondent

Director of the Arkansas Division of Correction Dexter Payne responded to those objections (Dkt.

No. 17). After careful consideration of the Proposed Findings and Recommendations, Mr.

Buford’s objections, and a de novo review of the record, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 10).

       In his objections, Mr. Buford reasserts that his procedural default of a portion of his

ineffective assistance of counsel claim occurred in his initial Rule 37 proceedings in the Clark

County, Arkansas, Circuit Court because he did not present the state court with the same factual

grounds and legal theories as he presented to the federal court in his habeas petition. He also

objects to Judge Volpe’s finding that his remaining claims are not “substantial” under Martinez v.

Ryan, 566 U.S. 1, 14 (2012). Director Payne respond to these objections, parsing through Mr.

Buford’s arguments, the record, and Judge Volpe’s analysis (Dkt. No. 17). The Court agrees with

Judge Volpe’s recommendation that Mr. Buford’s 28 U.S.C. § 2254 petition for writ of habeas
         Case 4:20-cv-00398-KGB Document 18 Filed 01/27/21 Page 2 of 2




corpus be dismissed with prejudice. The Court overrules Mr. Buford’s objections, as his objections

provide no legal or factual basis for this Court to reject or modify Judge Volpe’s recommendation.

       Accordingly, the Court adopts the Proposed Findings and Recommendations as its findings

in all respects (Dkt. No. 10). The Court dismisses without prejudice Mr. Buford’s petition for a

writ of habeas corpus (Dkt. No. 1). Finally, the Court denies a Certificate of Appealability. 28

U.S.C. § 2253(c)(1)-(2); Rule 11(a), Rules Governing Section 2254 Cases in the United States

District Courts.

       It is so ordered this 27th day of January, 2021.



                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 2
